DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-12, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10557804. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to claim 1, a system for wear monitoring (claim 1, col 12 line 25), comprising: 
a non-metallic surface (claim 1, col 12 line 26); 
integrated metallic shapes embedded at pre-determined depths in the non-metallic surface (claim 1, col 12 lines 29-30); 
focused radio-wave transmitters positioned at a first angle relative to the non-metallic surface and transmitting focused radio frequencies (claim 1, col 12 line 31-33, angle is not mentioned, but there would be some angle relationship); 
focused radio-wave receivers positioned at a second angle relative to the non-metallic surface (claim 1, col 12 lines 34-36, angle is not mentioned, but it would be on the opposite side so even if they were facing directly on, the first angle would be 90 degrees and the second 270 degrees, so the second angle on the opposite side would be somewhere between 181-359 degrees); 
wherein the non-metallic surface and the integrated metallic shapes produce a signature of radio waves transmitted by the focused radio-wave transmitters (claim 1 col 12 lines 37-41), the signature of the radio waves diminishing in signal strength as the non-metallic surface wears (this is not specifically stated in claim 1, though col 12 lines 42-46 insinuate it, claim 6 states that if there is bad damage there would be no signal, meaning that slightly less damage would lower the signature); and 
wherein detection of the signature of the radio waves from the focused radio-wave transmitters by the focused radio-wave receivers is averaged over time to establish a condition of the non-metallic surface to infer wear (claim 1 col 12 lines 42-46).
	In regard to claim 3, Patent 10557804 claims wherein the non-metallic surface is a liner for transport of abrasive materials (claims 9 and 10, conveyor belt is a liner to transport materials that could be abrasive).
	In regard to claim 4, Patent 10557804 claims wherein the integrated metallic shapes are parabolic (claim 7).
	In regard to claim 5, Patent 10557804 claims wherein the first angle and the second angle are different (claim 1 – see also rejection of claim 1 above, the transmitters and receivers are on different sides meaning the first angle would be between 1-179 degrees and the other would be between 181 and 359 degrees).
	In regard to claim 6, Patent 10557804 claims wherein the non-metallic surface, the focused radio-wave transmitters, and the focused radio-wave receivers are stationary relative to each other (claim 1, lines 31-37).
	In regard to claim 8, Patent 10557804 claims wherein the focused radio-wave receivers detect the radio wave signatures of the integrated metallic shapes where the non-metallic surface is prone to wear to identify the degree of change in the size or the presence of the integrated metallic shapes over time and therefore the degree of wear of the non-metallic surface (claim 2).
	In regard to claim 9, Patent 10557804 claims wherein: the focused radio-wave receivers detect attenuation of the radio waves through the non- metallic surface; and a degree of change in the attenuation of the radio waves through the non-metallic surface over time is averaged to map the condition of the non-metallic surface to infer wear (claim 5).
	In regard to claim 10, Patent 10557804 claims wherein the focused radio-wave receivers do not detect any radio wave signatures from artifacts, the integrated metallic shapes, or the non-metallic surface, indicating that the non-metallic surface is at least one of separated, torn, or damaged (claim 6).
In regard to claim 11, Patent 10557804 claims wherein the integrated metallic shapes are at least one of parabolic, round, and rectilinear (claim 7).
In regard to claim 12, Patent 10557804 claims wherein the integrated metallic shapes are at least one of installed during a manufacturing process of the non-metallic surface and installed at any time following the manufacturing process (claim 8).
In regard to claim 14, Patent 10557804 lacks specifically wherein the non-metallic surface is a solid cable guide.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Patent 10557804 to include wherein the non metallic surface is a structure that is susceptible to wear or breakage, and, thus it would be obvious for a cable guide be used with this invention to increase the functionality of the cable guide so a user would know when it was time to replace it before a dangerous condition was created.
	In regard to claim 15, Patent 10557804 claims wherein the focused radio-wave receivers detect radio wave signatures of artifacts for identification of reference position and for tracking of at least one of changes in lateral position, excessive vibration, linear speed, damage, and stretch of the non- metallic surface (claims 3 and 4).

Claims 2, 7, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10557804 in view of Turner et al. (US Publication 2006/0042734, cited on IDS filed May 28, 2021).
In regard to claims 2, 7, and 13, Patent 10557804 lacks claiming [claims 2 and 13] wherein the non metallic surface is a tire and a load bearing wheel and [claim 7] wherein the focused radio-wave transmitters and the focused radio-wave receivers are positioned relative to a wearing side of the non-metallic surface.
Turner et al. discloses testing wear of tires, which is a load bearing wheel of a car (paragraph 18) and wherein the focused radio-wave transmitter and the focused radio-wave receiver are positioned relative to a wearing side of the non-metallic surface (see figure 2, paragraphs 39 and 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Patent 10557804 to include having some transmitters and receivers on the same side at different positions, as Turner et al. teaches the transmitter and receiver at different angles on the same side but coupled together, in order to be able to add the functionality of the system to collect data from all sides.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peasley et al. (9649640) discloses a method an apparatus for continuous monitoring of wear in floatation circuits, which you can see in figures 7a-7e, RFID tags that transmit information to a sensor which would understand when the surface is so worn down.  Pfeffer et al. (US Publication 2014/0091918) discloses a wear detection system and method specifically for friction elements.  Fish et al. (8384266) discloses a wear detecting system with a wireless sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896